Citation Nr: 1412459	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-41 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970, including service in Vietnam from June 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In April 2012, the Veteran testified before the undersigned during a video conference Board hearing.  A transcript of that hearing is of record.  During and within days after the Board hearing, the Veteran submitted additional private medical evidence with signed waivers of initial RO consideration of the newly-submitted evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

In August 2013, additional VA treatment records dated from January 2013 to July 2013 were associated with the Veteran's electronic Virtual VA "eFolder."  There is no signed waiver of initial RO consideration of any pertinent evidence.  However, as the Board has determined herein to grant the Veteran's claim on appeal, it may proceed to adjudication without a signed waiver related to this medical evidence.  See 38 C.F.R. § 20.1304(c).  There is no prejudice to the Veteran.

The following determination is based on review of the Veteran's paper claims file in addition to his electronic Virtual VA "eFolder."  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's peripheral neuropathy of the upper and lower extremities is the result of his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities is secondary to the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (hereinafter the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting the Veteran's secondary service connection claim for peripheral neuropathy of the upper and lower extremities without detriment to his due process rights.  

Secondary Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


Factual Background and Analysis

The Veteran seeks service connection for peripheral neuropathy of his upper and lower extremities.  In his written submissions and Board testimony, he contends the peripheral neuropathy of his extremities is secondary to his service-connected diabetes mellitus.  

Information in the claims file shows that the Veteran served in Vietnam from June 1969 to June 1970 and was granted presumptive service connection for diabetes mellitus associated with herbicide exposure in a July 2008 rating decision

Service treatment records do not show any complaints of, or treatment for, peripheral neuropathy during service.  His October 1968 report of medical history associated with his pre-induction examination indicated a pre-service broken left ankle that had healed.  A February 1970 service treatment record noted a skin disease of the hand (pyoderma), but no neuropathy or radiculopathy.  His August 1970 report of medical history indicated that when he stood at attention for a long period of time his arms "go dead," but his August 1970 discharge examination did not indicate that he had any abnormality of the upper or lower extremities.  

Post-service, a VA treatment record apparently dated in September 2007 showed that the Veteran had a new diagnosis of type 2 diabetes in June 2007.  A September 2007 VA medical record showed an assessment of diabetes and that the Veteran was to continue taking Metformin.  There was no indication that the Veteran had peripheral neuropathy of the upper or lower extremities.  

The Veteran underwent a VA examination in July 2008 for his claimed diabetes.  The Veteran reported an intermittent numbness in his hands and feet for the past six or seven years, but said that it had not really bothered him.  It usually occurred when he was leaning against something or sitting in one spot too long.  This could occur one to two times a day and enveloped the entire hand as well as the foot in a stocking/glove distribution.  This numbness alleviated with movement.  The Veteran also reported that his left great toe had worsened over the past several months.  The VA examiner noted that the Veteran described typical peripheral sensory neuropathy in a stocking/glove distribution.  An examination of the feet showed normal sensation initially to light and sharp touch to his feet and hands.  The VA examiner found that there was no diabetic neuropathy, but that the Veteran had a mild intermittent sensory neuropathy in the upper extremities and bilateral feet.  The VA examiner, a VA physician's assistant, opined that this neuropathy preceded diabetes by several years, so it was not "at this time" thought to be directly related to diabetes.  

According to an August 2009 VA treatment record, the Veteran was advised that his diabetes control was worse.  He was told to increase Metformin and to repeat his fasting lab work in three months.  

An October 2009 VA treatment record noted that the Veteran complained of increasing numbness to his toes, but there is no discussion or assessment of neuropathy of the extremities.  

According to a November 2009 VA podiatry clinic record the Veteran was seen for numbness in the toes.  He denied tingling, burning, or pain in his feet, but reported occasional "needle feelings" that lasted 10 seconds then dissipated.  On neurological examination, the examiner noted a loss of sensation to the distal toes.  Assessment was diabetes mellitus, type 2, with neuropathy.  Diabetic neuropathies also were listed among his active medical problems.  

In January 2010, the VA physician's assistant who conducted the July 2008 VA examination, reviewed the Veteran's glucose levels from June 1995 to November 2009.  He found abnormal glucose levels in December 1997, June 2004, January 2005, and April 2007.  The VA examiner noted that this review showed that the Veteran had a slight glucose intolerance beginning some time more persistent and consistently from August 2002 onwards.  The VA examiner also noted that the Veteran had reported that his intermittent numbness and tingling began in and around that time period (Veteran noted intermittent numbness in hands and feet had begun 6 or 7 years before during his July 2008 VA examination).  It was then noted that the Veteran had probably been diagnosed with peripheral neuropathy in late 2009.  

The January 2010 medical opinion further noted that there was a suggestion in the literature that neuropathy can be one of the preceding symptoms prior to a diagnosis of diabetes and at times can precede the full diagnosis of diabetes by several years.  Although the timing of this was not necessarily indicated for sure, it could be anywhere from several years to five years or more.  If one assumed that diabetes was a continuum where glucose intolerance and impaired fasting glucose are the beginnings of abnormality before the actual diagnosis of fulminate diabetes at fasting glucose greater than 126 mg/dL, then one could also assume that certain physiologic changes could occur including damage to nerves.  The January 2010 VA examiner then conceded that this was a lot of speculation, but noted there did not appear to be many possible risk factors in the Veteran's case.  The examiner also noted that the Veteran's neuropathy appeared to be worsening since the VA examination in 2008.  He opined that it was at least as likely as not that the Veteran's current neuropathy was partially contributed to by the Veteran's diabetes.  He explained that control of diabetes could wax and wane, but that the damage done by diabetes was more persistent and progressive.  

In April 2010, the VA physician's assistant who conducted the July 2008 VA diabetes examination, provided another medical opinion after reviewing the claims file.  (He had not had access to the claims file for his January 2010 report.)  First, the VA examiner reviewed in some detail the major points of his January 2010 report and alluded to the complexity of the case.  After reviewing more recent evidence, he stated that the current level of severity was moderate bilateral peripheral neuropathy of the feet with evidence of loss of protective sensation to monofilament testing.  The April 2010 VA examiner thought it unreasonable to separate out what peripheral neuropathy was approximately due to diabetes versus a natural progression of underlying bilateral peripheral neuropathy.  The April 2010 VA examiner also noted that he suspected that over time the Veteran's diabetes would worsen as would his neuropathy presentation.  Therefore, the VA examiner found that the Veteran's peripheral neuropathy was at least as likely as not partially contributed to by his diabetes, but the extent was mere speculation.  

During his April 2012 Board hearing, the Veteran testified that when he said during his July 2008 VA examination that he had experienced numbness in his extremities for six or seven years he was simply noting that his feet "went to sleep" on occasion, but he was not asserting that he thought he had peripheral neuropathy in 2001 or 2002.  He also testified that the numbness experienced years ago and now was different.  See transcript at pp. 4, 8, 10-11.  The Veteran stated further that he filed for service connection for diabetes before he ever filed a claim for benefits for peripheral neuropathy.  Id. at p. 6.  

In April 2012 correspondence, the Veteran's private physician, Dr. P.G.T., related that the Veteran was one of her patients, that she had reviewed his VA medical records, and that she was of the opinion that it was likely that the Veteran's peripheral neuropathy of both the upper and lower extremities was related to his service-connected diabetes mellitus, type 2.  

April 2012 private treatment records from Dr. P.G.T. showed treatment for peripheral neuropathy of the lower extremities.  It was noted that lower extremity neuropathy was evidenced by the absence of normal sensation to pinprick and that the Veteran had reported that the ends of his toes were numb and he had a wrinkled sock sensation under his feet when he was in his shoes.  The Veteran also reported that occasionally when sitting he got a sharp needle prick in the back of his calf.  

VA treatment records dated from January 2013 to July 2013 largely reflect the Veteran's cardiac treatment, especially his June 2013 coronary artery bypass, but they do show that diabetic neuropathies or peripheral neuropathy is listed along with diabetes as part of his past medical history.  

In a May 2013 VA evaluation and management note the Veteran was diagnosed with diabetic neuropathies of the toes and fingers.  

Based on the evidence of record the Board finds that secondary service connection for peripheral neuropathy of the upper and lower extremities is warranted in this case.  As noted above, the Veteran is currently diagnosed with peripheral neuropathy of the toes and fingers by VA and private physicians.  While there is no medical opinion of record indicating that the Veteran's peripheral neuropathy is related to his period of active service, and the record does not contain sufficient evidence to grant direct service connection, secondary service connection is available for this claim if there is evidence that the peripheral neuropathy was either caused by or aggravated by a service-connected disability, such as service-connected diabetes mellitus.  

Information in the claims file indicates that the Veteran was granted service connection for diabetes mellitus in a July 2008 rating decision.  While the medical opinions of the VA physician's assistant in July 2008, January 2010, and April 2010 on their face appear conflicted about whether the Veteran's peripheral neuropathy preexisted his diabetes and whether peripheral neuropathy was caused or aggravated by his diabetes, the April 2012 private opinion of Dr. P.G.T. finds that peripheral neuropathy is likely related to his service-connected diabetes.  The Board notes as well that the VA examiner has opined that the Veteran's peripheral neuropathies of the extremities are at least partially caused or aggravated by his service-connected diabetes.  VA and private outpatient records do not identify any etiology of peripheral neuropathy other than diabetes mellitus.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

In this case, the Board finds that the evidence within the claims file is, at the very least, in equipoise as to the question of whether the Veteran's peripheral neuropathy is secondary to his service-connected diabetes.  There can be no doubt that further medical inquiry could be undertaken with a view towards obtaining a specialist's opinion that would resolve conflicts in the medical opinions cited above.  However, this claim has been pending for nearly five years, the Veteran was formerly diagnosed with diabetes nearly seven years ago, he was not formally diagnosed with peripheral neuropathy until after diabetes was diagnosed, and the evidence is in equipoise.  Therefore, granting the Veteran the benefit of the doubt, the Board finds that under the circumstances of this case, the April 2012 private opinion and the other evidence of peripheral neuropathy associated with diabetes are sufficient to provide support for granting the Veteran's claim for secondary service connection for peripheral neuropathy of the upper and lower extremities.  


ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


